DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 8/31/2019 and reviewed by the Examiner.
Election/Restrictions
Applicant’s election without traverse of Species 1 and Subspecies 2 in the reply filed on 8/4/2021 is acknowledged.
Claims 8, and 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/4/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “230” has been used to designate both arrow 230 and upper airframe member 230.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes 
Specification
The disclosure is objected to because of the following informalities: Element 230 is said to represent an arrow in paragraph 38, and paragraphs 39 and 40 state that element 230 represents the upper frame member.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over VanBuskirk et al.(US #10,023,294) in view of Cazals et al. (PGPub #2012/0298795).
Regarding claim 1, VanBuskirk teaches a compliant tail structure for a rotorcraft having rotating components (120) and a fuselage with an aft portion (130 as seen in figure 1), the tail structure comprising: a tail assembly having first and second oppositely disposed tail members (160 as seen in figure 1, and Column 2, lines 53-56); the tail assembly including at least four tail mounts configured to establish a nodding axis for the tail assembly (160 as seen in figure 3, Column 3, lines 31-37, as can be seen in figure 3 each of the two tail members each have two tail mounts for a total of four tail mounts); wherein, at least two of the tail mounts are resilient tail mounts (Column 3, lines 54-59, and Column 4, lines 4-58, each of the two tail members have a resilient tail mount); and wherein, the resilient mounts are configured to establish a nodding degree of freedom for the tail assembly relative to the fuselage about the nodding axis (160, 160’, and 165 as seen in figure 4), thereby detuning dynamic fuselage responses from excitation frequencies generated by the rotating components (Column 1, lines 39-45).  But VanBuskirk does not teach a tail joint connecting the tail assembly to the aft portion of the fuselage, and that the tail joint has the four tail mounts.
However, Cazals does teach a tail joint connecting the tail assembly to the aft portion of the fuselage (6, 8, 10, 16, and 22 as seen in figures 2, and 3), and that the tail joint has the four tail mounts (25a, 25b, 30a, and 30b as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a tail joint connecting the tail assembly to the fuselage with the mounts connected to the tail joint because VanBuskirk and Cazals are both aircraft with rotatable empennages.  The motivation for having a tail joint connecting the tail assembly to the fuselage with the mounts connected to the tail joint is that it allows the entire tail assembly to be moved as a single unit.
Regarding claim 2, VanBuskirk as modified by Cazals teaches the compliant tail structure as recited in claim 1 wherein the tail assembly further comprises an integrated v-tail assembly (160 as seen in figure 1 of VanBuskirk).
Regarding claim 3, VanBuskirk as modified by Cazals teaches the compliant tail structure as recited in claim 1 but VanBuskirk does not teach that the tail assembly further comprises a tail assembly airframe having a forward airframe member; wherein, the aft portion of the fuselage further comprises an aft airframe member; and wherein, the tail joint connects the forward airframe member of the tail assembly to the aft airframe member of the fuselage.  However, Cazals does teach that the tail assembly (20 as seen in figure 3); wherein, the aft portion of the fuselage further comprises an aft airframe member (18 as seen in figure 3); and wherein, the tail joint connects the forward airframe member of the tail assembly to the aft airframe member of the fuselage (18, 20, 24a, 24b, 30a, and 30b as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the joints connect the forward end of the tail assembly to the aft end of the fuselage because VanBuskirk and Cazals are both aircraft with rotatable empennages.  The motivation for having the joints connect the forward end of the tail assembly to the aft end of the fuselage is that it allows for the entire tail assembly to be moved as one unit by the joints and has them at the aft most portion of the aircraft which allows them to provide a greater level of control for the aircraft.
Regarding claim 4, VanBuskirk as modified by Cazals teaches the compliant tail structure as recited in claim 3 but VanBuskirk does not teach that the tail joint connects the forward airframe member of the tail assembly to the aft airframe member of the fuselage at an angle of between 45 degree and 0 degrees from vertical.  However, Cazals does teach that the tail joint connects the forward airframe member of the tail assembly to the aft airframe member of the fuselage at an angle (3, 6, 18 and 20 as seen in figures 2, 3, and 4a-c).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the tail joint form an angle between the aft of the fuselage and the front of the tail assembly because VanBuskirk and Cazals are both aircraft with rotatable empennages.  The motivation for having the tail joint form an angle between the aft of the fuselage and the front of the tail assembly is that it allows the tail assembly to rotate relative to the fuselage.  But, Cazals does not teach that the angle is between 45 degree and 0 degrees from vertical. However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the angle is between 45 degree and 0 degrees from vertical since it has been held that where routine testing and general experimental conditions are present, discovering the 
Regarding claim 5, VanBuskirk as modified by Cazals teaches the compliant tail structure as recited in claim 3 but VanBuskirk does not teach that the tail joint connects the forward airframe member of the tail assembly to the aft airframe member of the fuselage at an angle of between 30 degree and 15 degrees from vertical.  However, Cazals does teach that the tail joint connects the forward airframe member of the tail assembly to the aft airframe member of the fuselage at an angle (3, 6, 18 and 20 as seen in figures 2, 3, and 4a-c)
Regarding claim 6, VanBuskirk as modified by Cazals teaches the compliant tail structure as recited in claim 3 but VanBuskirk does not teach that the tail joint connects the forward airframe member of the tail assembly to the aft airframe member of the fuselage at an angle of between 25 degree and 20 degrees from vertical.  However, Cazals does teach that the tail joint connects the forward airframe member of the tail assembly to the aft airframe member of the fuselage at an angle (3, 6, 18 and 20 as seen in figures 2, 3, and 4a-c).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the tail joint form an angle between the aft of the fuselage and the front of the tail assembly because VanBuskirk and Cazals are both aircraft with rotatable empennages.  The motivation for having the tail joint form an angle between the aft of the fuselage and the front of the tail assembly is that it allows the tail assembly to rotate relative to the fuselage.  But, Cazals does not teach that the angle is between 25 degree and 20 degrees from vertical. However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the angle is between 25 degree and 20 degrees from vertical since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation for having the angle is between 25 degree and 20 degrees from vertical is that it ensures that the tail assembly and fuselage remain generally in line which can help improve the aerodynamic efficiency of the body by helping to maintain a streamlined shape of the aircraft.
Regarding claim 7, VanBuskirk as modified by Cazals teaches the compliant tail structure as recited in claim 3, but VanBuskirk does not teach that the at least four tail mounts further comprise two upper tail mounts and two lower tail mounts.  However, Cazals does teach that the at least four tail mounts further comprise two upper tail mounts (25a and 25b) and two lower tail mounts (30a and 30b, as can be seen in figure 3 the mounts 25a/b are mounted above the mounts 30a/b on the tail assembly).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have two upper tail mounts and two lower tail mounts because VanBuskirk and Cazals are both aircraft with rotatable empennages.  The motivation for having two upper tail mounts and two lower tail mounts is that it helps to balance the force load through the system by having them vertically distributed.
Regarding claim 10, VanBuskirk as modified by Cazals teaches the compliant tail structure as recited in claim 7, wherein the resilient tail mounts allow the tail assembly to rotate about the axis (Column 3, lines 47-59).  But VanBuskirk does not teach that the tail mounts that allow for motion of the tail assembly further comprise substantially horizontally oriented tail mounts.  
However, Cazals does teach that the tail mounts that allow for motion of the tail assembly further comprise substantially horizontally oriented tail mounts (30a and 30b as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the tail mount that allow the tail assembly to move to be substantially horizontal because VanBuskirk and Cazals are both aircraft with rotatable empennages.  The motivation for having the tail mount that allows the tail assembly to move being substantially horizontal is that it helps to ensure that the load paths are in the same general direction as the rest of aircraft which can help to streamline the aircraft and reduce undesired torsional effects.
Regarding claim 18, VanBuskirk as modified by Cazals teaches the compliant tail structure as recited in claim 1 wherein the resilient tail mounts further comprise elastomeric tail mounts (Column 4, lines 47-58 of VanBuskirk).
Regarding claim 19, VanBuskirk teaches a rotorcraft comprising: a fuselage with an aft portion (130 as seen in figure 1); at least one rotor assembly (120) rotatably coupled to the fuselage (120, and 130 as seen in figure 1) and configured to provide at least vertical thrust (120 as seen in figure 1); a tail assembly (160) having first and second oppositely disposed tail members (160 as seen in figure 1, and Column 2, lines 53-56); the tail assembly including at least four tail mounts configured to establish a nodding axis for the tail assembly (160 as seen in figure 3, Column 3, lines 31-37, as can be seen in figure 3 each of the two tail members each have two tail mounts for a total of four tail mounts); wherein, at least two of the tail mounts are resilient tail mounts (Column 3, lines 54-59, and Column 4, lines 4-58, each of the two tail members have a resilient tail mount); and wherein, the resilient mounts are configured to establish a nodding degree of freedom for the tail assembly relative to the fuselage about the nodding axis (160, 160’, and 165 as seen in figure 4), thereby detuning dynamic fuselage responses from excitation frequencies generated by the rotating components (Column 1, lines 39-45).  But VanBuskirk does not teach a tail joint connecting the tail assembly to the aft portion of the fuselage, and that the tail joint has the four tail mounts.
However, Cazals does teach a tail joint connecting the tail assembly to the aft portion of the fuselage (6, 8, 10, 16, and 22 as seen in figures 2, and 3), and that the tail joint has the four tail mounts (25a, 25b, 30a, and 30b as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a tail joint connecting the tail assembly to the fuselage with the mounts connected to the tail joint because VanBuskirk and Cazals are both aircraft with rotatable empennages.  The motivation for having a tail joint connecting the tail assembly to the fuselage with the mounts connected to the tail joint is that it allows the entire tail assembly to be moved as a single unit.
Regarding claim 20, VanBuskirk as modified by Cazals teaches the rotorcraft as recited in claim 19 wherein the rotorcraft further comprises a tiltrotor aircraft (Column 1, lines 59-60 of VanBuskirk).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over VanBuskirk et al.(US #10,023,294) as modified by Cazals et al. (PGPub #2012/0298795) as applied to claim 7 above, and further in view of Toossi (US #5,641,133).
Regarding claim 9, VanBuskirk as modified by Cazals teaches the compliant tail structure as recited in claim 7 wherein there are two upper and two lower tail mounts (25a, 25b 30a and 30b of Cazals, as can be seen in figure 3 the mounts 25a/b are mounted above the mounts 30a/b on the tail assembly), but does not teach that the four tail mounts are the resilient tail mounts; and wherein, the nodding axis is a virtual nodding axis.
However, Toossi does teach that the four tail mounts are the resilient tail mounts (32, 34, 44, 46, 48, and 50 as seen in figure 4, and Column 4, lines 22-40, and Column 4, lines 50-63); and wherein, the nodding axis is a virtual nodding axis (With all four of the mounts being resilient mounts and no dedicated pivot mounts the nodding axis inherently becomes virtual because its location depends on the relative displacement of the four mounts).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the four tail mounts be resilient tail mounts because VanBuskirk are both aircraft with empennages with resilient tail mounts.  The motivation for having the four tail mounts be resilient tail mounts is that it gives the tail a greater degree of freedom because all of its mounts allow for some movement which allows the system to better respond to the air that is hitting the tail.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over VanBuskirk et al.(US #10,023,294) as modified by Cazals et al. (PGPub #2012/0298795) as applied to claim 1 above, and further in view of Ellzey et al. (US #10,124m880).
Regarding claim 17, VanBuskirk as modified by Cazals teaches the compliant tail structure as recited in claim 1, but does not teach that the resilient tail mounts further comprise tension tail mounts.  However, Ellzey does teach that the resilient tail mounts further comprise tension tail mounts (Column 5, lines 27-29). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the resilient tail mounts comprise tension tail mounts because VanBuskirk and Ellzey are both aircraft with a resiliently mounted rear tail structure.  The motivation for having the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647